              Case 2:17-mc-00145-RSL Document 28 Filed 01/16/19 Page 1 of 4




 1                                                                   The Honorable Robert S. Lasnik

 2

 3

 4

 5

 6
                           IN THE UNITED STATES DISTRICT COURT
 7                       FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE

 9
      IN RE: PETITION OF INDEX                          CASE NO. 17-MC-145-RSL
10    NEWSPAPERS LLC D/B/A THE
      STRANGER TO UNSEAL ELECTRONIC                     STIPULATED DISMISSAL
11    SURVEILLANCE DOCKETS,                             WITHOUT PREJUDICE
      APPLICATIONS, AND ORDERS
12

13

14

15          Petitioner Index Newspapers LLC d/b/a The Stranger, by and through its attorneys of

16   record Geoffrey M. Godfrey and Aaron Mackey, and the United States Attorney’s Office for the

17   Western District of Washington, by and through Helen J. Brunner, First Assistant United States

18   Attorney, stipulate to the Court’s entry of the enclosed Proposed Order to dismiss this action

19   without prejudice under Federal Rule of Civil Procedure 41(a)(2) with each party to bear its own

20   fees and costs.

21          On December 19, 2018, the United States Attorney’s Office for the Western District of

22   Washington (USAO) and the Clerk of the Court for the Western District of Washington (Clerk)

23   signed a Memorandum of Understanding (MOU) for a two-year pilot program governing the

24   procedures by which the USAO seeks, and the Clerk dockets, orders authorizing the use of

25   certain investigative processes so as to make more information about the use of those processes

26   available prospectively through reports created from the PACER system. This two-year pilot

27
                                                                     DORSEY & WHITNEY LLP
                                                                             COLUMBIA CENTER
       STIPULATED DISMISSAL WITHOUT PREJUDICE                          701 FIFTH AVENUE, SUITE 6100
       (Case No: 17-MC-145-RSL) – 1                                      SEATTLE, WA 98104-7043
                                                                           PHONE: (206) 903-8800
                                                                            FAX: (206) 903-8820
               Case 2:17-mc-00145-RSL Document 28 Filed 01/16/19 Page 2 of 4




 1   program was launched on January 1, 2019. A copy of the MOU will be posted on the Court’s

 2   website while it remains in effect.

 3            Petitioner appreciates the progress reflected in the MOU and is looking forward to the

 4   results of the two-year pilot program. Petitioner believes it would be productive to allow the pilot

 5   program to run its course before deciding what additional relief if any is needed. Accordingly,

 6   Petitioner and the USAO have agreed to dismiss this action without prejudice, with each party to

 7   bear its own fees and costs.

 8            Before January 2021, the USAO will notify Petitioner, through its counsel, whether the

 9   pilot program will be extended and whether any changes will be made to it. The parties have

10   agreed that no fees or costs shall be awarded under Federal Rule of Civil Procedures 41(d) if

11   Petitioner files a new action based on or including the same claims.

12   //

13   //

14   //

15   //

16   //

17   //

18   //

19   //

20   //

21   //

22   //

23   //

24   //

25   //

26   //

27
                                                                       DORSEY & WHITNEY LLP
                                                                               COLUMBIA CENTER
          STIPULATED DISMISSAL WITHOUT PREJUDICE                         701 FIFTH AVENUE, SUITE 6100
          (Case No: 17-MC-145-RSL) – 2                                     SEATTLE, WA 98104-7043
                                                                             PHONE: (206) 903-8800
                                                                              FAX: (206) 903-8820
             Case 2:17-mc-00145-RSL Document 28 Filed 01/16/19 Page 3 of 4



     Dated: January 16, 2019                    Respectfully submitted,
 1
                                                By: /s/ Geoffrey M. Godfrey
 2
                                                    Geoffrey M. Godfrey (SBN 46876)
 3                                                  godfrey.geoff@dorsey.com
                                                    Nathan T. Alexander (SBN 37040)
 4                                                  alexander.nathan@dorsey.com
                                                    David H. Tseng (SBN 48334)
 5                                                  tseng.david@dorsey.com
                                                    DORSEY & WHITNEY LLP
 6
                                                    Columbia Center
 7                                                  701 Fifth Avenue, Suite 6100
                                                    Seattle, WA 98104-7043
 8                                                  Telephone:     (206) 903-8800
                                                    Facsimile:     (206) 903-8820
 9

10                                                   Aaron Mackey (pro hac vice)
                                                     amackey@eff.org
11                                                   ELECTRONIC FRONTIER
                                                     FOUNDATION
12                                                   815 Eddy Street
                                                     San Francisco, CA 94109
13                                                   Telephone:    (415) 436-9333
14
                                                     Attorneys for Petitioner INDEX
15                                                   NEWSPAPERS LLC D/B/A THE
                                                     STRANGER
16
                                                     ANNETTE L. HAYES
17                                                   United States Attorney
18
                                                     /s/ Helen J. Brunner
19                                                   HELEN J. BRUNNER
                                                     First Assistant United States Attorney
20
                                                     /s/ Teal Luthy Miller
21
                                                     TEAL LUTHY MILLER
22                                                   Assistant United States Attorney
                                                     United States Attorney’s Office
23                                                   700 Stewart Street, Suite 5220
                                                     Seattle, WA 98101-1271
24                                                   Phone: 206-553-7970
                                                     Fax: 206-553-4073
25
                                                     E-Mail: Teal.Miller@usdoj.gov
26

27
                                                               DORSEY & WHITNEY LLP
                                                                       COLUMBIA CENTER
       STIPULATED DISMISSAL WITHOUT PREJUDICE                    701 FIFTH AVENUE, SUITE 6100
       (Case No: 17-MC-145-RSL) – 3                                SEATTLE, WA 98104-7043
                                                                     PHONE: (206) 903-8800
                                                                      FAX: (206) 903-8820
              Case 2:17-mc-00145-RSL Document 28 Filed 01/16/19 Page 4 of 4



                                   CERTIFICATE OF SERVICE
 1
            I hereby certify that on January 16, 2019, I electronically filed the foregoing with the
 2
     Clerk of Court using the CM/ECF system which will send notification of such filing to the
 3   attorneys of record.
 4

 5                                                        __/s/ Gregore J. Sambor___

 6                                                        Gregore J. Sambor
                                                          Senior IP Litigation Paralegal
 7                                                        DORSEY & WHITNEY LLP
                                                          701 Fifth Avenue, Suite 6100
 8                                                        Seattle, WA 98104
                                                          sambor.gregore@dorsey.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
                                                                       DORSEY & WHITNEY LLP
                                                                               COLUMBIA CENTER
       STIPULATED DISMISSAL WITHOUT PREJUDICE                            701 FIFTH AVENUE, SUITE 6100
       (Case No: 17-MC-145-RSL) – 4                                        SEATTLE, WA 98104-7043
                                                                             PHONE: (206) 903-8800
                                                                              FAX: (206) 903-8820
